Exhibit 10.22

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 12, 2011, by and
between Burlington Coat Factory Warehouse Corporation, a Delaware corporation
(the “Company”), and Hobart P. Sichel (“Executive”).

WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and

WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material
inducements to enter into this Agreement.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In this Agreement:

“Base Salary” has the meaning given to that term in Section 3(a).

“Board” means the Board of Directors of the Company.

“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s material obligations under this Agreement (except in connection with
a Disability) as reasonably directed by the Board or the Company’s chief
executive officer, which failure is not cured within 15 days after written
notice thereof to Executive; (iv) misappropriates one or more of the Company’s
or any of its Subsidiaries material assets or business opportunities; or
(v) breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured,
is not cured within 10 days of written notice thereof has been delivered to
Executive. The Company may allow Executive an extension of time to cure a breach
if the Board, in its sole discretion, determines that such extension is
appropriate under the circumstances.

“Company” has the meaning set forth in the preamble above; together with its
Subsidiaries and affiliates and includes all predecessor entities.

“Confidential Information” has the meaning given to that term in Section 5(a).

“Court” has the meaning given to that term in Section 8(b).



--------------------------------------------------------------------------------

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for any period totaling two hundred and seventy (270) days in any
consecutive twelve (12) month period as a result of any mental or physical
disability or incapacity, as determined under the definition of disability in
the Company’s long-term disability plan so as to qualify Executive for benefits
under the terms of that plan or as determined by an independent physician to the
extent no such plan is then in effect. Executive shall cooperate in all respects
with the Company if a question arises as to whether Executive has become
disabled (including, without limitation, submitting to an examination by a
medical doctor or other health care specialists selected by the Company and
authorizing such medical doctor or such other health care specialist to discuss
Executive’s condition with the Company).

“Employment Period” means the period commencing on May 31, 2011 (the
“Commencement Date”) and ending on the Expiration Date or such earlier date as
contemplated in the proviso to Section 4(a).

“Expiration Date” means the first anniversary of the Commencement Date;
provided, that if a written notice is not given by the Company at least ninety
(90) days prior to such anniversary (or any subsequent anniversary if this
Agreement is extended) stating that such party is electing not to extend the
Employment Period, then the Expiration Date will automatically be extended to
the next anniversary of the date hereof.

“Expiration Year” means the calendar year in which the Employment Period
expires.

“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal office location on
the Commencement Date; or (iii) a material breach by the Company of its
obligations pursuant to this Agreement (including, without limitation, its
obligations pursuant to Section 3) (which such breach goes uncured after notice
and a reasonable opportunity to cure) ; provided, however, no condition
enumerated in the preceding shall be deemed to be “Good Reason” unless within
thirty (30) days of the initial existence of such condition, Executive shall
have given the Company written notice thereof specifically describing the
condition giving rise to “Good Reason” and allowing the Company a period of at
least thirty (30) days from the date of receipt of the notice to remedy such
condition. Notwithstanding the foregoing, in no event will a condition give rise
to “Good Reason” hereunder unless within ten (10) days after the expiration of
the period provided in the Executive’s notice for the Company to remedy said
condition but in no event later than one hundred and twenty (120) days initial
existence of said condition, Executive shall have actually terminated his
employment with the Company by giving written notice of resignation for failure
of the Company to remedy such condition.

 

2



--------------------------------------------------------------------------------

“Termination Year” means the calendar year in which the Employment Period is
terminated.

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

“Work Product” has the meaning given to that term in Section 6.

2. Employment, Position and Duties.

(a) The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Period.

(b) During the Employment Period, Executive shall serve as Executive Vice
President and Chief Marketing Officer of the Company and shall perform the
normal duties, responsibilities and functions of an executive officer with
similar role of a company of a similar size and type and shall have such power
and authority as shall reasonably be required to enable Executive to perform
Executive’s duties hereunder, subject to the power and authority of the Board to
expand or limit such duties, responsibilities, functions, power and authority
and to overrule actions of officers of the Company in a manner consistent with
the traditional responsibilities of such office.

(c) During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Company’s President
and Chief Executive Officer or such other person designated by the Company’s
chief executive officer from time to time and shall devote Executive’s best
efforts and Executive’s full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company and its Subsidiaries and (iii) submit to the
Board all business, commercial and investment opportunities presented to
Executive or of which Executive becomes aware which relate to the business of
the Company and its Subsidiaries, and unless approved by the Board in writing,
Executive shall not pursue, directly or indirectly, any such opportunities on
Executive’s own behalf. Executive shall perform Executive’s duties,
responsibilities and functions to the Company and its Subsidiaries hereunder to
the best of Executive’s abilities in a diligent, trustworthy and professional
manner.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be a minimum of
Five Hundred Thousand Dollars ($500,000.00) per annum (as increased or decreased
in accordance with this Agreement from time to time, the “Base Salary”), which
salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices (in effect from time to time).
Executive’s Base Salary will be subject to annual review and increase or
decrease (but shall not be decreased below the Base Salary in effect on the date
of this Agreement) by the Board during the Employment Period.

 

3



--------------------------------------------------------------------------------

(b) Executive shall be entitled to participate in the Company’s Management Bonus
Plan applicable to employees of comparable level with Executive as approved by
the Board or a committee thereof, as in effect from time to time, with a target
annual bonus of Fifty percent (50%) of Executive’s Base Salary (“Target Bonus”);
provided, however, that, with respect to the bonus period within which the
Commencement Date occurs (and subject to Executive’s meeting all requirements
under the applicable bonus plan in such period), the bonus payable to Executive,
if any, will be prorated based on the number of days between the Commencement
Date and the end of such bonus period divided by the total number of days in the
bonus period.

(c) The Board, or a committee or appointee thereof, during the term of this
Agreement, shall review annually, or at more frequent intervals which the Board
determines is appropriate, Executive’s compensation and may award Executive
compensation as the Board deems appropriate in its sole discretion; provided,
however, that Executive’s base salary shall not be reduced pursuant to any such
review or otherwise.

(d) Executive shall be entitled to a minimum of twenty (20) days of paid
vacation and other paid time off in each calendar year in accordance with the
Company’s policies applicable to employees of comparable level, which if not
taken in any year may not be carried forward to any subsequent calendar year and
no compensation shall be payable in lieu thereof. Such vacation will accrue as
of January 1 of each year, except that if Executive’s employment commences after
January 31 of any calendar year, Executive shall accrue the total number of paid
time off days available for a calendar year pro rated for the number of full
calendar months remaining in the calendar year in which the Employment Period
commences, divided by 12.

(e) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

(f) Executive shall be entitled to participate, on the same basis as other
executives of comparable level in the Company, in any compensation, bonus,
incentive, award, executive medical reimbursement (currently up to $15,000 per
annum), deferred compensation, pension, retirement, stock award, stock option or
other benefit, plan or arrangement of the Company (including, without
limitation, any plan sponsored by the entity owning or controlling the Company,
or any affiliate of such entity) now existing or hereafter adopted, all upon
terms at least as favorable as those enjoyed by other salaried employees of
comparable level of the Company; provided, however, the Company may restrict or
exclude Executive’s participation in any such plan, or the benefits thereunder,
on such terms and conditions as the Company shall in its sole discretion
determine, if at any time Executive shall be working fewer than five days a week
or on other part-time basis during regular business days. Executive also shall
be entitled to

 

4



--------------------------------------------------------------------------------

hospital, health, disability, medical and life insurance, and any other benefits
enjoyed, from time to time, by other salaried employees of the Company of
comparable level, all upon terms as favorable as those enjoyed by other salaried
employees of comparable level of the Company. Notwithstanding anything in this
Section 3(f) to the contrary, if the Company adopts any change in the benefits
provided for other salaried employees of the Company of comparable level, and
such policy is uniformly applied to all such employees of the Company (and any
successor or acquirer of the Company, if any), then no such change shall be
deemed a breach by the Company of this Section 3(f).

(g) Executive shall be entitled to participate in the Company automobile program
in effect from time to time on the same terms as made available to employees of
comparable level. Currently, such program provides for a car allowance for
executive of $25,000.00 per annum.

(h) Executive will be indemnified and defended for acts performed (or omissions
made) in Executive’s capacity as an officer or director of the Company to the
fullest extent specified in the Company’s certificate of incorporation and
bylaws and as permitted under Delaware law.

(i) For the period from the Commencement Date to the earlier of (x) six
(6) months after the Commencement Date and (y) the time Executive relocates to a
non-temporary residence within reasonable commuting distance from the Company’s
principal offices in Burlington, New Jersey, the Company will reimburse to the
Executive, reasonable housing accommodations for Executive and his family (not
to exceed $3,000.00 per month) (the “Housing Allowance”). Executive acknowledges
that he will be solely responsible for the excess of the amount of Executive’s
actual cost of housing accommodations over $3,000.00 per month. The Company
shall also reimburse Executive for any applicable federal and state employment
taxes paid by Executive resulting from the inclusion of the Housing Allowance in
his taxable wages, payable in accordance with the Company’s general payroll
practices. Executive agrees to provide to the Company documentation showing that
the reimbursed amounts are taxable at such rates for the year in question. The
obligation of the Company to provide reimbursement for Executive’s federal tax
liability will be adjusted to take into account the federal tax benefit, if any,
of state income taxes applicable to the inclusion in taxable income of the
amount of such amounts paid or reimbursed, regardless of the year in which such
federal tax benefit is realized by Executive. Notwithstanding the preceding or
anything herein to the contrary, it is understood and agreed that the gross up
of taxes hereunder shall only apply to reimburse Executive for taxes assessed or
levied upon the Housing Allowance on a one-time basis and shall not apply to any
tax assessed or levied against such reimbursement of taxes. In addition to the
preceding, on the payroll date which is at least seven (7) days after the
Commencement Date, the Company shall pay Executive (i) a sign-on bonus of One
Hundred Twenty-five Thousand Dollars ($125,000.00) (the “Sign-on Bonus”) and
(ii) a relocation allowance of Two Hundred Thousand Dollars ($200,000.00)
(“Relocation Allowance”). Both the Sign-on Bonus and the Relocation Allowance
shall be subject to tax, shall not be grossed up for tax purposes. The
Relocation Allowance shall be in lieu of any other payment or reimbursement for
the costs of relocation by Executive from his Current Home including, without
limitation, moving expenses, temporary housing expense, travel, loss on sale of
current home, financing on purchase of new home, brokerage commissions,
attorneys fees, title, insurance, income and employment tax and any other
expense.

 

5



--------------------------------------------------------------------------------

(j) Notwithstanding anything herein to the contrary, in the event Executive’s
employment with the Company is terminated either voluntarily by Executive (other
than for Good Reason) or for Cause by the Company within eighteen (18) months
after the respective dates on which Executive receives payment under
Section 3(i) above, Executive shall immediately repay to the Company the net
after-tax amount of all amounts paid to Executive or on Executive’s behalf by
the Company or reimbursed to Executive by the Company pursuant to said
Section 3(i).

4. Termination and Payment Terms.

(a) The Employment Period shall end on the Expiration Date; provided, that
(i) the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date. Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

(b) If the Employment Period is terminated by the Company on or prior to the
Expiration Date:

(i) (A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason or (B) if the Employment Period expires on the
Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) any unpaid bonus earned by Executive for the fiscal year prior
to the Termination Year or the Expiration Year, as applicable, but then unpaid,
and any other amounts owed under Section 3(i), (3) the pro rata portion of
Executive’s Target Bonus (pursuant to Section 3(b) hereof) during the
Termination Year or the Expiration Year, as applicable, to the extent targets
thereunder are achieved for such year, after such termination or expiration, pro
rated based on the number of days of the Termination Year or the Expiration
Year, as applicable, prior to the date of termination or the Expiration Date, as
applicable, which payment shall be made when the bonus payments for such
Termination Year or the Expiration Year, as applicable, are otherwise due;
(4) severance pay in the full amount of Base Salary at the time of termination
or expiration from the date of termination or the Expiration Date, as
applicable, through the period ending on the first anniversary of the date of
termination or the Expiration Date, as applicable and (5) full continuation of
Executive’s medical insurance benefits during the one year severance period (but
only to the extent such medical insurance benefit (i) was previously elected by
Executive and in effect immediately prior to the date of termination of the
Employment Period or Expiration Date, as applicable, and (ii) can be provided by
Company under the Company’s medical insurance plan during the one year severance
period (to the extent any of those benefits cannot be provided by the Company
during the one year severance period, the Company will provide Executive with a
sum of money calculated to permit Executive to obtain the same benefits
individually, grossed up for tax purposes so that Executive remains whole));
provided, however, that, if after the date of termination of the Employment
Period or

 

6



--------------------------------------------------------------------------------

Expiration Date, as applicable, and during the period when Executive is
receiving continuation payments under clause (4) above or medical insurance
benefits under clause (5) above, Executive shall receive compensation from any
source for services provided by Executive which are substantially similar to
services provided by Executive under this Agreement or accepts employment with a
third party, (x) Executive shall give notice to the Company immediately upon
entering into any such arrangement or employment together with the full details
thereof, (y) the amounts payable to Executive pursuant to clause (4) shall be
reduced by the amount of any compensation received by Executive from such third
party or new employer in respect of any services to be provided by Executive to
such third party or new employer during the period prior to the first
anniversary of the date of termination of the Employment Period or the
Expiration Date, as applicable, and (z) the medical insurance benefits provided
pursuant to clause (5) shall immediately cease on the earlier of (i) the date
Executive is first entitled to receive medical insurance benefits from
Executive’s new employer (such date to be promptly reported to the Company), or
(ii) the first anniversary of the date of termination or the Expiration Date, as
applicable.

(ii) for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination or expiration and Executive
shall not be entitled to any further Base Salary, bonus payments or benefits for
that year or any future year, except as required by law, or to any other
severance compensation of any kind.

(c) Executive agrees that: (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5), if
any, if and only if Executive has executed and delivered the Release attached as
Exhibit A and seven (7) days have elapsed since such execution without any
revocation thereof by Executive and Executive has not breached as of the date of
termination of the Employment Period the provisions of Sections 5, 6 and 7
hereof and does not breach such sections or such covenants at any time during
the period for which such payments or services are to be made; and (ii) the
Company’s obligation to make such payments and services will terminate upon the
occurrence of any such breach during such period.

(d) Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by law.
All amounts payable to Executive as compensation hereunder shall be subject to
all customary withholding, payroll and other taxes. The Company shall be
entitled to deduct or withhold from any amounts payable to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes imposed with respect to Executive’s compensation or other payments or
Executive’s ownership interest in the Company (including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity).

(e) Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.

 

7



--------------------------------------------------------------------------------

(f) Except as provided in Sections 4(b)(i) and (b)(ii) above, all of Executive’s
rights pursuant to Sections 3(c), 3(d), 3(e), 3(f), 3(g), and 3(i) shall cease
upon the termination of the Employment Period.

(g) Notwithstanding anything herein to the contrary, if, at the time any payment
is payable to Executive pursuant to the provisions of Section 4(b)(i) above as a
result of Executive’s “separation from service” (within the meaning of
Section 409A of the Internal revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder, the Company or any company in the
affiliate group in which the Company’s financial statements are consolidated in
accordance with generally accepted accounting principles has a class of equity
securities traded on an established domestic or foreign securities market or
otherwise including, without limitation, trading on an American exchange only as
American Depositary receipts (“ADR’S”) and Executive is designated a “specified
person” (as such term is defined in Section 409A of the Code and the regulations
promulgated thereunder) on a list prepared by the Company periodically pursuant
to Section 409A of the Code and the regulations promulgated thereunder, then
during the six month period from and after the date of Executive’s “separation
from service” the amount payable to Executive pursuant to the provisions of
Section 4(b)(i) of the Employment Agreement shall not exceed the lesser of
(x) two times Executive’s annual base compensation or (y) two times the amount
determined pursuant to Section 401(a)(17) of the Code, and any excess amount
which accrues to Executive during such period shall be withheld during such
period and paid to Executive in a lump sum upon the expiration of six months
after the date of “separation from service” (or , if earlier than the end of
such six month period, upon Executive’s death). Any further amounts payable to
Executive pursuant to Section 4(b) (i) thereafter accruing shall be paid on
their scheduled payment dates.

5. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data (including trade secrets) obtained by Executive while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
and its Subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its Subsidiaries. Without
limiting the foregoing, the term “Confidential Information” shall be interpreted
as broadly as possible to include all observations, data and other information
of any sort that are (i) related to any past, current or potential business of
the Company or any of its Subsidiaries or any of their respective predecessors,
and any other business related to any of the foregoing, and (ii) not generally
known to and available for use by those within the line of business or industry
of the Company or by the public (except to the extent such information has
become generally known to and available for use by the public as a direct or
indirect result of Executive’s acts or omissions) including all (A) Work Product
(as defined below); (B) information concerning development, acquisition or
investment opportunities in or reasonably related to the business or industry of
the Company or any of its Subsidiaries of which Executive is aware or becomes
aware during the term of his employment; (C) information identifying or
otherwise concerning any current, former or prospective suppliers,

 

8



--------------------------------------------------------------------------------

distributors, contractors, agents or customers of the Company or any of its
Subsidiaries; (D) development, transition, integration and transformation plans,
methodologies, processes and methods of doing business; (E) strategic,
marketing, promotional and financial information (including all financial
statements), business and expansion plans, including plans and information
regarding planned, projected and/or potential sales, pricing, discount and cost
information; (F) information identifying or otherwise concerning employees,
independent contractors and consultants; (G) information on new and existing
programs and services, prices, terms, and related information; (H) the terms of
this Agreement; (I) all information marked, or otherwise designated, as
confidential by the Company or any of its Subsidiaries or which Executive should
reasonably know is confidential or proprietary information of the Company or any
of its Subsidiaries; (J) all information or materials similar or related to any
of the foregoing, in whatever form or medium, whether now existing or arising
hereafter (and regardless of whether merely stored in the mind of Executive or
employees or consultants of the Company or any of its Subsidiaries, or embodied
in a tangible form or medium); and (K) all tangible embodiments of any of the
foregoing.

(b) Therefore, Executive agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Executive must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Executive shall not disclose to any unauthorized person or entity
or use for Executive’s own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions. Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any Work
Product (as defined below)) or the business of the Company and its Subsidiaries
which Executive may then possess or have under Executive’s control and if, at
any time thereafter, any such materials are brought to Executive’s attention or
Executive discovers them in his possession or control, Executive shall deliver
such materials to the Company immediately upon such notice or discovery.

6. Intellectual Property, Inventions and Patents. Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know-how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by

 

9



--------------------------------------------------------------------------------

Executive (whether alone or jointly with others) while employed by the Company
or its predecessors and its Subsidiaries (“Work Product”) shall be deemed to be
“work made for hire” (as defined in the Copyright Act, 17 U.S.C.A. §101 et seq.,
as amended) and owned exclusively by the Company. To the extent that any Work
Product is not deemed to be “work made for hire” under applicable law, and all
right, title and interest in and to such Work Product have not automatically
vested in the Company, Executive hereby (A) irrevocably assigns, transfers and
conveys, and shall assign transfer and convey, to the full extent permitted by
applicable law, all right, title and interest in and to the Work Product on a
worldwide basis to the Company (or such other person or entity as the Company
shall designate), without further consideration, and (B) waives all moral rights
in or to all Work Product, and to the extent such rights may not be waived,
agrees not to assert such rights against the Company or its respective
licensees, successors or assigns. Executive shall, at the Company’s expense,
execute all documents and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).

7. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar with the Company’s trade secrets and with other Confidential
Information and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during his or her employment with the Company
and for a period of one year thereafter (the “Non-Compete Period”), Executive
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
Subsidiaries operates or plan to operate. Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation. For
purposes of this paragraph, “Competing Business” means each of the following
entities, together with their respective subsidiaries and affiliates: TJ Maxx,
Marshalls, Ross Stores, Stein Mart, Century 21, Forman Mills, Schottenstein
Stores and Daffy Dan’s.

(b) During the Non-Compete Period, Executive shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Executive does not,
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary,

 

10



--------------------------------------------------------------------------------

engage in or assist any person or entity in engaging in any Competing Business
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation and the Company or any Subsidiary
(Executive understands that any person or entity that Executive contacted during
the one year period prior to the date of Executive’s termination of employment
for the purpose of soliciting sales from such person or entity shall be regarded
as a “potential customer” of the Company and its Subsidiaries as to whom the
Company has a protectible proprietary interest) or (iv) make or solicit or
encourage others to make or solicit directly or indirectly any defamatory
statement or communication about the Company or any of its Subsidiaries or any
of their respective businesses, products, services or activities (it being
understood that such restriction shall not prohibit truthful testimony compelled
by valid legal process).

8. Enforcement.

(a) Executive acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business of the Company and its Subsidiaries
and other Confidential Information and goodwill of the Company and its
Subsidiaries to the extent and for the periods of time expressly agreed to
herein. Executive acknowledges and agrees that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.

(b) Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6 and 7
in any court of competent jurisdiction (each a “Court”).

(c) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. More specifically, if any Court
determines that any of the covenants set forth in Sections 5, 6 and 7 are
overbroad or unreasonable under applicable law in duration, geographical area or
scope, the parties to this Agreement specifically agree and authorize such Court
to rewrite this Agreement to reflect the maximum duration, geographical area
and/or scope permitted under applicable law.

(d) Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6 and
7 would result in irreparable injury and

 

11



--------------------------------------------------------------------------------

damage to the Company and its Subsidiaries for which the Company and its
Subsidiaries would have no adequate remedy at law. Therefore, in the event of a
breach or threatened breach of Sections 5, 6 and 7, the Company or its
successors or assigns, in addition to any other rights and remedies existing in
their favor at law or in equity, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a Court in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without having to prove damages. The terms of this
Section 8 shall not prevent the Company or any of its Subsidiaries from pursuing
any other available remedies for any breach or threatened breach of this
Agreement, including the recovery of damages from Executive.

9. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
EXECUTIVE HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE HAS
CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS OF THE RELEASE ATTACHED AS
EXHIBIT A AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN AND THEREIN.

10. Survival. The provisions of Sections 3(h) and 3(j) and Sections 4 through
20, inclusive, shall survive and continue in full force in accordance with their
terms notwithstanding the termination of the Employment Period.

11. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

To Executive:

Hobart P. Sichel

119 Berkeley Place

Brooklyn, New York 11217

with a copy (which shall not constitute notice) to:

Jeffrey H. Schneider, Esq.

Greenfield, Stein & Senior, LLP

600 Third Avenue

11th Floor

New York , NY 10016

Facsimile No.: (212) 818-1264

 

12



--------------------------------------------------------------------------------

To the Company:

Burlington Coat Factory Warehouse Corporation

1830 Route 130

Burlington, New Jersey 08016

Attention: General Counsel

Facsimile No.: (609) 239-9675

with copies (which shall not constitute notice) to:

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Attention: Jordan Hitch

Facsimile No.: (617) 516-2010

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 110022-4675

Attention: Josh Korff, Esq.

Facsimile No.: (212) 446-6460

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.

12. Complete Agreement. This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.

 

13



--------------------------------------------------------------------------------

15. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. In furtherance of the foregoing, the internal law of the State of New York
shall control the interpretation and construction of this Agreement, even though
under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

16. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 16.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

17. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

14



--------------------------------------------------------------------------------

19. Key Man Life Insurance. The Company may apply for and obtain and maintain a
key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company. Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy.
In the event that Executive’s employment terminates, Executive shall have the
right to assume the key man life insurance policy in Executive’s name obtained
by the Company to the extent such assumption is permitted by such policy.

20. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for Executive’s time spent.

*    *    *    *    *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:   /s/ Joyce Manning Magrini  
Name: Joyce Manning Magrini   Title: Executive Vice President – Human Resources
/s/ Hobart P. Sichel EXECUTIVE: HOBART P. SICHEL



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

I, [                    ], in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Employment Agreement, dated as of                     , 20    (the
“Agreement”) and this General Release (the “General Release”), do hereby release
and forever discharge as of the date hereof the Company, its subsidiaries and
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Companies and their
subsidiaries and affiliates and the Company’s direct and indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1. I understand that any payments paid to me under Sections 4(b)(i)(3),
4(b)(i)(4) and 4(b)(i)(5) of the Agreement represent consideration for signing
this General Release and are not salary or wages to which I was already
entitled. I understand and agree that I will not receive the payments specified
in Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release or Sections 5, 6
or 7 of the Agreement. Such payments will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates. I also acknowledge
and represent that I have received all salary, wages and bonuses that I am
entitled to receive (as of the date hereof) by virtue of any employment by the
Company.

 

2.

Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Rehabilitation Act; the Family and Medical Leave
Act of 1993; the Worker Adjustment Retraining and Notification Act; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts including but not limited to the New Jersey Law
Against Discrimination, the New Jersey Labor Law, the New Jersey Family Leave
Act, New Jersey Wage and Hour Laws and the New Jersey Conscientious Employee
Protection

 

A-1



--------------------------------------------------------------------------------

  Act; or under any other federal, state or local civil or human rights law, or
under any other local, state, or federal law, regulation or ordinance; or under
any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my engagement and employment by, and separation from employment with
the Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to make any
payments pursuant to the terms of Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Agreement. I further agree that in the event I should bring a Claim
seeking damages against the Company or any other Released Party, or in the event
I should seek to recover against the Company or any other Released Party in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement if I challenge
the validity of this General Release. I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will
return all severance payments received by me pursuant to Sections 4(b)(i)(3),
4(b)(i)(4) and 4(b)(i)(5) of the Agreement.

 

8. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other advisor I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

 

2



--------------------------------------------------------------------------------

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority, Inc. (FINRA), any
other self-regulatory organization or governmental entity.

 

10. I agree that, as of the date hereof, I have returned to the Company any and
all property, tangible or intangible, relating to its business, which I
possessed or had control over at any time (including, but not limited to,
company-provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data) and that I shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data other than such documents as
are generally or publicly known; provided, that such documents are not known as
a result of my breach or actions in violation of the Agreement or this General
Release.

 

11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof or any other rights or claims I may have
against the Company or any Released Party arising after the date hereof.

 

12. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

13. As set forth in Section 10 of the Agreement, Section 3(h) and 3(j) and
Sections 4 through 20 of the Agreement, inclusive, survived the termination of
my employment and are incorporated herein and made part hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF
1990;

 

3



--------------------------------------------------------------------------------

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE
OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                         ,          TO CONSIDER IT AND THE CHANGES MADE SINCE
THE                          ,          VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY (OR 45-DAY, AS APPLICABLE) PERIOD;

 

  (vi) ANY CHANGES TO THE AGREEMENT SINCE [                    , 2011] EITHER
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

  (vii) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION
HAVING BEEN RECEIVED BY THE COMPANY;

 

  (viii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (ix) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                               

                                                                   

 

4